Citation Nr: 1749237	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-35 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than August 27, 2008, for the grant of service connection for status post cold injury with osteopenia, hallux valgus, and calcaneal spurs of the left foot.

2.  Entitlement to an effective date earlier than August 27, 2008, for the grant of service connection for status post cold injury with osteopenia, hallux valgus, and calcaneal spurs of the right foot.

3.  Entitlement to an effective date earlier than August 27, 2008, for the grant of service connection for status post cold injury with osteoarthritis of the left hand.

4.  Entitlement to an effective date earlier than August 27, 2008, for the grant of service connection for status post cold injury with osteoarthritis of the right hand.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1965 to June 1969, including service in the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In the March 2010 rating decision, the RO granted service connection for status post cold injuries with osteopenia, hallux valgus, and calcaneal spurs of both feet, and status post cold injuries with osteoarthritis of both hands, all effective August 27, 2008.  

In April 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for the residuals of frostbite in all extremities was denied in a May 1972 rating decision.  He was notified of this decision and submitted a timely Notice of Disagreement (NOD), a Statement of the Case (SOC) was issued in June 1973, but he did not perfect an appeal.

2.  The Veteran's request to reopen his claim for service connection for the residuals of frostbite was administratively denied in a September 1984 letter for lack of new and material evidence.  He was notified of this decision, did not timely disagree with it or submit new and material evidence within one year, and it became final.  

3.  The next written communication seeking service connection for cold weather injuries to the feet and hands was received on August 27, 2008.  There is no indication of an attempt to reopen the claim between September 1984 and August 27, 2008.

4.  A March 2010 rating decision reopened and granted the claims for service connection for status post cold injuries to both feet and hands, based on new and material evidence that had been submitted since the May 1972 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to August 27, 2008, for the grant of service connection for status post cold injury with osteopenia, hallux valgus, and calcaneal spurs of the left foot are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5108, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.159, 3.400, 20.302, 20.1103 (2017).  

2.  The criteria for entitlement to an effective date prior to August 27, 2008, for the grant of service connection for status post cold injury with osteopenia, hallux valgus, and calcaneal spurs of the right foot are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5108, 5110, 7105; 38 C.F.R. §§ 3.104, 3.159, 3.400, 20.302, 20.1103.  

3.  The criteria for entitlement to an effective date prior to August 27, 2008, for the grant of service connection for status post cold injury with osteoarthritis of the left hand are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5108, 5110, 7105; 38 C.F.R. §§ 3.104, 3.159, 3.400, 20.302, 20.1103.  

4.  The criteria for entitlement to an effective date prior to August 27, 2008, for the grant of service connection for status post cold injury with osteoarthritis of the right hand are not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5108, 5110, 7105; 38 C.F.R. §§ 3.104, 3.159, 3.400, 20.302, 20.1103.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by September 2008 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, and a VA examination report.  The Veteran was provided a VA examination for cold injuries in January 2010; its findings were the basis of VA's grants of service connection but are irrelevant to the issue of the effective dates assigned.

In sum, the duties to notify and assist have been considered and complied with as to these issues.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument and testifying at a hearing.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Analysis

The Veteran asserts that he should be granted effective dates earlier than August 27, 2008 for service connection for status post cold injuries to both feet and hands.  Unless specifically provided otherwise by statute, the effective date of an award for compensation benefits based on (1) an original claim, (2) a claim reopened after final adjudication, or (3) a claim for increase, is the date VA received the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that the effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA).  

The Veteran first submitted a claim for entitlement to service connection for frostbite in all extremities in January 1972.  VA denied this claim in May 1972 and the Veteran submitted a timely NOD. VA provided a Statement of the Case in June 1973, but the Veteran did not perfect an appeal within the 60-day period following the SOC.  The Veteran submitted a request to reopen his claim for entitlement to service connection for frostbite in June 1984.  VA administratively denied that request in September 1984, and the Veteran did not submit a notice of disagreement or additional evidence within the one year period following the decision.  Both decisions became final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  3.104, 3.156, 20.302, 20.1103.  

The Board has reviewed the claims file for any document, submitted after the September 1984 administrative denial but before his August 27, 2008 claim, that could be considered a claim for service connection.  Lalonde, 12 Vet. App. at 381.  Prior to March 24, 2015, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement[,] or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  Any communication or action that (1) indicates an "intent to apply for one or more [VA] benefits" and (2) "identif[ies] the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015).  The Board has found no communication from the Veteran to VA that could be construed as a claim for benefits prior to the claim submitted on August 27, 2008.  

The Veteran raises two arguments in support of his claim.  The Veteran mainly contends that, prior to a policy change in the 1990s, VA did not grant service connection for cold injuries and that, when that policy change became effective, he should have received notice so that he could request to reopen his claims.  In support of this contention, the Veteran has submitted an Associated Press article from April 1997 which states that VA will begin to acknowledge the long-term effects of frostbite as a service-related injury.  Joe Wheelan, Victory For Frostbite-Injured Vets - VA Recognizes Long-Term Effects On "Chosin Few," Associated Press, April 7, 1997.  

The regulatory change referenced in the article altered the Diagnostic Code used for rating cold injuries to include compensation for additional effects of cold injuries.  63 Fed. Reg. 37778 (July 14, 1998).  This is a change that went to the amount of compensation to be paid, not to the possibility of service connection.  The Board notes that the change retitled the Diagnostic Code from "residuals of frozen feet" to "residuals of cold injury," "to indicate that body parts other than the feet could be included."  Id.  However, the Board has found no evidence of a policy to deny all claims for service connection for frostbite, including to parts other than the feet, prior to 1998.  The May 1972 rating decision denied the Veteran's claims on their merits, not on the basis of any blanket policy mandating denial of frostbite claims.  The claims were denied with regard to the Veteran's feet for lack of a current disability and with regard to the Veteran's hands for lack of evidence of an injury in service.  The RO reopened and granted those claims in a March 2010 rating decision based on new and material evidence with regard to those issues, not because of a 1998 change to the rating criteria.    

The Veteran also argues that he never received notice of the May 1972 rating decision.  The fact that the Veteran submitted an NOD with the May 1972 decision in May 1973 is conclusive proof that he was aware of that decision.  

Under the controlling law and regulations, the award of compensation based on the reopened claim may be no earlier than VA's receipt of his August 27, 2008 claim.  38 C.F.R. § 3.400.  Because there is no legal or factual basis for assigning a date earlier than August 27, 2008, his appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an effective date earlier than August 27, 2008 for service connection for status post cold injury with osteopenia, hallux valgus, and calcaneal spurs of the left foot is denied.  

Entitlement to an effective date earlier than August 27, 2008 for service connection for status post cold injury with osteopenia, hallux valgus, and calcaneal spurs of the right foot is denied.  

Entitlement to an effective date earlier than August 27, 2008 for service connection for status post cold injury with osteoarthritis of the left hand is denied.  

Entitlement to an effective date earlier than August 27, 2008 for service connection for status post cold injury with osteoarthritis of the right hand is denied.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


